Citation Nr: 0504473	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound.  

2.  Entitlement to earlier effective date for a 100 percent 
evaluation of hearing loss.  

3.  Entitlement to SMC on account of deafness in both ears.  

4.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C., Chapter 35.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal is REMANDED to the RO.


REMAND

In a September 2003 2004 VA Form 9, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) at the RO in 
Pittsburgh, Pennsylvania.  The requested hearing was 
scheduled, but the veteran cancelled.  In a December 2004 
statement he explained that he was unable to attend the 
hearing as he was in the hospital.  He requested that he be 
rescheduled for a Travel Board hearing.  Thus, he must be 
scheduled for the next available hearing before a traveling 
VLJ from the Board.  See 38 C.F.R. §§ 20.700(a), 20.703, 
20.704 (2004).

In order to ensure that the veteran's due process rights, 
this case is REMANDED to the RO for the following:

The RO should schedule the veteran for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



